UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

\fe4/ro
UNITED STATES OF AMERICA,

No. 15-cr-60 (RJS)
KASHAWN LYONS, ORDER

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

IT IS HEREBY ORDERED THAT the proceeding scheduled for January 31, 2020 at 11:30
a.m. shall take place in Courtroom 11B of the Daniel Patrick Moynihan United States Courthouse.

SO ORDERED.

Dated: January 24, 2020
New York, New York Qf

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 
